                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 1 of 24 Page ID #:3218


                            RUSS, AUGUST & KABAT
                        1
                            Marc A. Fenster (SBN 181067)
                        2   mfenster@raklaw.com
                            Benjamin T. Wang (SBN 228712)
                        3
                            bwang@raklaw.com
                        4   Andrew D. Weiss (SBN 232974)
                            aweiss@raklaw.com
                        5
                            Paul A. Kroeger (SBN 229074)
                        6   pkroeger@raklaw.com
                            Jacob R. Buczko (SBN 269408)
                        7
                            jbuczko@raklaw.com
                        8   Justin E. Maio (SBN 304428)
                            jmaio@raklaw.com
                        9
                            12424 Wilshire Boulevard, 12FL
                       10   Los Angeles, California 90025
                            310/826-7474 – Telephone
                       11
                            310/826-6991 – Facsimile
RUSS, AUGUST & KABAT




                       12
                            Attorneys for Plaintiff
                       13   SPEX Technologies, Inc.
                       14
                                              UNITED STATES DISTRICT COURT
                       15
                                             CENTRAL DISTRICT OF CALIFORNIA
                       16
                       17   SPEX TECHNOLOGIES, INC.,
                       18                                       Case No. 8:16-CV-01790-JVS-AGR
                                             Plaintiff,
                       19                                       PLAINTIFF SPEX TECHNOLOGIES,
                            v.                                  INC.’S REPLY IN SUPPORT OF ITS
                       20                                       MOTION TO DISMISS
                            KINGSTON TECHNOLOGY                 COUNTERCLAIMS AND
                       21   CORPORATION, KINGSTON               AFFIRMATIVE DEFENSE OF
                            DIGITAL, INC., KINGSON              PATENT MISUSE PURSUANT TO
                       22   TECHNOLOGY COMPANY, INC.,           RULE 12(B)(6)
                            IMATION CORPORATION,
                       23   DATALOCKE INC., DATA                HONORABLE JUDGE JAMES SELNA
                            LOCKER INTERNATIONAL, LLC,
                       24                    Defendants.        DATE: November 25, 2019
                       25                                       TIME: 1:30 P.M.
                                                                COURTROOM: Santa Ana, 10C
                       26
                       27
                       28

                             SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 2 of 24 Page ID #:3219



                        1                                         TABLE OF CONTENTS
                        2   I.  NOERR-PENNINGTON IMMUNITY BARS KINGSTON’S
                            ANTITRUST CLAIMS ............................................................................................ 1
                        3
                                          A.    Noerr-Pennington Immunity Applies Here Because The
                        4           Purported “Antitrust Harm” Is Petitioning Activity (This Litigation) ............ 1
                        5                 B.    Noerr-Pennington Immunity Requires Dismissal Of
                                    Kingston’s Antitrust Claims Because Kingston Has Not And Cannot
                        6           Plead This Litigation Is Objectively Baseless ................................................ 5
                        7   II. KINGSTON HAS NOT PLED THAT SPEX ENTERED INTO AN
                            AGREEMENT WITH ANTITRUST IMPLICATIONS ........................................ 12
                        8
                                         A.    Kingston Has Failed To Plead That The Settlement
                        9           Agreement Is A “Reverse-Payment” Settlement .......................................... 12
                       10                B.    Kingston’s Handgards Allegations Must Be Dismissed
                                    Because They Are Not Consistent With Handgards .................................... 15
                       11
RUSS, AUGUST & KABAT




                            III.    KINGSTON HAS NOT ADEQUATELY PLED PATENT MISUSE ......... 16
                       12
                            IV.     CONCLUSION ............................................................................................. 18
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                                     i
                             SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 3 of 24 Page ID #:3220



                        1                                          TABLE OF AUTHORITIES
                        2   Cases

                        3   Asahi Glass Co. v. Pentech Pharm, Inc.,
                                  289 F.Supp.2d 986 (N.D. Ill. 2003) .......................................................... 6, 13
                        4
                            C.R. Bard, Inc. v. M3 Systems, Inc.,
                        5         157 F.3d 1340 (Fed. Cir. 1998) .................................................................... 16
                        6   Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.,
                                 807 F.3d 1283 (Fed. Cir. 2015) ...................................................................... 9
                        7
                            Duke Univ. v. Akorn, Inc.,
                        8        Case No. 3:18-cv-14035-BRM-TJB, 2019 WL 4410284 (D.N.J. Sept. 16,
                                 2019) ............................................................................................................... 5
                        9
                            F.T.C. v. Actavis, Inc.,
                       10         570 U.S. 136 (2013).......................................................................... 12, 14, 15
                       11   Glaverbel Societe Anonyme v. Northlake Mktg. & Supply, Inc.,
                                 45 F.3d 1550 (Fed. Cir. 1995) ...................................................................... 18
RUSS, AUGUST & KABAT




                       12
                            Handgards Inc. v. Ethicon, Inc.,
                       13        743 F.2d 1282 (9th Cir. 1984) ...................................................................... 15
                       14   Handgards, Inc. v. Ethicon, Inc.,
                                 601 F.2d 986 (9th Cir. 1979) ........................................................................ 15
                       15
                            In re Actos End Payor Antitrust Litig.,
                       16          No. 13-CV-9244 RA, 2015 WL 5610752 (S.D.N.Y. Sept. 22, 2015) .......... 13
                       17   In re Androgel Antitrust Litig. (No. II),
                                   No. 1:09-CV-955-TWT, 2014 WL 1600331 (N.D. Ga. Apr. 21, 2014) ......... 4
                       18
                            In re Brand Name Prescription Drugs Antitrust Litig.,
                       19          186 F.3d 781 (7th Cir. 1999) ........................................................................... 4
                       20   In re Lipitor Antitrust Litig.,
                                   868 F.3d 231 (3d Cir. 2017) ........................................................................... 5
                       21
                            In re Nexium (Esomeprazole) Antitrust Litig.,
                       22          968 F. Supp. 2d 367 (D. Mass. 2013) ....................................................... 4, 13
                       23   In re Wellbutrin XL Antitrust Litig. Indirect Purchaser Class,
                                  868 F.3d 132 (3d Cir. 2017) ....................................................................... 5, 6
                       24
                            Industrial Models, Inc. v. SNF, Inc.,
                       25         716 Fed. Appx. 949 (Fed. Cir. 2017) ............................................................ 14
                       26   Intellectual Ventures I LLC v. Capital One Fin. Corp.,
                                   280 F.Supp.3d 691 (D. Md. 2017) .................................................................. 6
                       27
                            MedImmune, Inc. v. Genentech, Inc.,
                       28        No. CV 03-2567MRP, 2003 WL 25550611 (C.D. Cal. Dec. 23, 2003) ......... 3
                                                                ii
                             SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 4 of 24 Page ID #:3221


                            Nalco Co. v. Turner Designs, Inc.,
                        1         No. 13-CV-02727 NC, 2014 WL 645365 (N.D. Cal. Feb. 19, 2014)........... 18
                        2   Nobelpharma AB v. Implant Innovations, Inc.,
                                 141 F.3d 1059 (Fed. Cir. 1998) ...................................................................... 5
                        3
                            Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc.,
                        4          508 U.S. 49 (1993)................................................................................. passim
                        5   Rubicon Comms., LP v. Lego A/S,
                                 Case IPR2016-01187, Paper 100 (PTAB Dec. 14, 2017) ......................... 3, 10
                        6
                            Toyo Tire & Rubber Co. v. Atturo Tire Corp.,
                        7         No. 14 C 0206, 2017 WL 1178224 (N.D. Ill. Mar. 30, 2017) ........................ 4
                        8   Tyco Healthcare Grp. LP v. Mut. Pharm. Co.,
                                  762 F.3d 1338 (Fed. Cir. 2014) .................................................................... 10
                        9
                            United Food & Commercial Workers Local 1776 & Participating Employers
                       10         Health & Welfare Fund v. Teikoku Pharma USA, Inc.,
                                  74 F.Supp.3d 1052 (N.D. Cal. 2014) ............................................................ 13
                       11
RUSS, AUGUST & KABAT




                            Statutes
                       12
                            28 U.S.C. § 1338 ....................................................................................................... 8
                       13
                            28 U.S.C. § 1338(a) .................................................................................................. 8
                       14
                            35 U.S.C. § 315(b) .................................................................................................. 10
                       15
                            35 U.S.C. § 315(e) .......................................................................................... 8, 9, 11
                       16
                            35 U.S.C. § 317(a) .............................................................................................. 3, 10
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                                         iii
                             SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 5 of 24 Page ID #:3222



                        1         The Court should grant SPEX’s motion to dismiss Kingston’s antitrust and
                        2   patent misuse claims (Kingston’s counterclaims and eleventh affirmative defense)
                        3   with prejudice. Even assuming all factual allegations as true, Kingston has not and
                        4   cannot adequately plead its claims. SPEX has immunity as to Kingston’s antitrust
                        5   claims under the Noerr-Pennington doctrine. Despite vacillating attempts to
                        6   obfuscate the issues, the antitrust harm alleged by Kingston (“anti-trust harm,
                        7   namely SPEX’s continued assertion of claims,” Opp. at 15) is petitioning activity
                        8   immunized from antitrust claims by the Noerr-Pennington doctrine. And Kingston
                        9   cannot show that the narrow sham litigation exception to the Noerr-Pennington
                       10   doctrine applies because, not only is Kingston judicially and statutorily estopped
                       11   from arguing that this litigation is objectively baseless, it has not and cannot
RUSS, AUGUST & KABAT




                       12   sufficiently plead that this litigation is objectively baseless. Kingston’s arguments
                       13   suffer from various critical flaws, and ultimately fail to meet the requirements to
                       14   show a sham litigation as set forth by the Supreme Court in PRE. Kingston’s patent
                       15   misuse claims are similarly irreparably defective because the Federal Circuit has
                       16   ruled that patent misuse cannot be predicted solely on the assertion of a purportedly
                       17   known invalid patent, which is all Kingston alleges here.
                       18   I.    NOERR-PENNINGTON              IMMUNITY          BARS     KINGSTON’S
                                  ANTITRUST CLAIMS
                       19
                                  A.     Noerr-Pennington Immunity Applies Here Because The Purported
                       20                “Antitrust Harm” Is Petitioning Activity (This Litigation)
                       21
                                  Noerr-Pennington immunity applies to Kingston’s antitrust counterclaims
                       22
                            because petitioning activity (i.e., enforcement of the ’802 and ’135 patents in the
                       23
                            instant litigation) is the basis for Kingston’s claims of purported antitrust harm.
                       24
                            Kingston’s own summary of its claims illustrates the critical nature of the petitioning
                       25
                            activity central to its claims: “the IPR settlement agreement is an unreasonable
                       26
                            restraint of trade because it is designed to facilitate an anti-trust harm, namely
                       27
                            SPEX’s continued assertion of claims SPEX knows are invalid and would have
                       28
                                                                      1
                             SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 6 of 24 Page ID #:3223



                        1   been found invalid absent the settlement agreement.” Opp. at 15 (emphasis added).
                        2   Kingston has repeatedly confirmed that its alleged harm stems from this litigation.
                        3   E.g., Dkt. No. 178 at 29 ¶31 (“This settlement allows SPEX to continue asserting
                        4   claims 55 and 57…against Kingston and others.” (emphasis added)), 31 ¶36
                        5   (alleging SPEX entered into settlement agreements “so that it may continue to assert
                        6   these known-invalid claims against Kingston and other companies in the industry”
                        7   (emphasis added)), 31-32 ¶37 (“SPEX entered into these agreements with the sole
                        8   purpose of freeing it to assert claims 55 and 57 of the ’135 patent … against
                        9   Kingston”; “SPEX entered into an agreement to allow it to continue asserting
                       10   known-invalid claims” (emphasis added)), 33 ¶41 (alleging harm to include
                       11   “attorneys’ fees and costs” to defend the instant lawsuit), 33-34 ¶45 (alleging
RUSS, AUGUST & KABAT




                       12   “[t]hese agreements allow SPEX to continue to assert … known-invalid claims”
                       13   (emphasis added)), 34 ¶46 (alleging harm from fees and costs of defending the
                       14   instant litigation), 35 ¶52 (“settlement agreements designed to further an antitrust
                       15   harm (i.e. assertion of known-invalid claims) and by bringing sham litigation
                       16   asserting infringement of claims 55 and 57 of the ’135 patent” (emphasis added)),
                       17   35-36 ¶53 (alleging harm from fees and costs of defending the instant litigation). In
                       18   other words, without SPEX’s petitioning activity (this litigation), there is no alleged
                       19   antitrust harm.
                       20         Kingston contradicts its own pleading and admissions to argue that its “anti-
                       21   trust counterclaims do not allege liability for petitioning activity,” pointing at partial
                       22   representations of its allegations regarding the settlement agreements. Opp. at 8-9.
                       23   But the very paragraphs cited by Kingston show that this litigation is the cause of
                       24   the purported antitrust harm, not the settlement agreements. E.g., Dkt. No. 178 at 31
                       25   ¶36 (alleging that the settlement agreements are problematic because they allow
                       26   SPEX to “continue to assert these known-invalid claims” (i.e., engage in petitioning
                       27   activity), 33-34 ¶45 (“These agreements allow SPEX to continue to assert … known-
                       28   invalid claims” (i.e., engage in petitioning activity)), 35 ¶52 (“SPEX has engaged in
                                                                       2
                            SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                               AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 7 of 24 Page ID #:3224



                        1   actions made unlawful … by entering into settlement agreements designed to further
                        2   an antitrust harm (i.e. assertion of known-invalid claims) and by bringing sham
                        3   litigation asserting infringement of claims 55 and 57 of the ’135 patent” (emphasis
                        4   added)). Kingston makes no allegations based on the agreements alone, without this
                        5   litigation, that supposedly cause any antitrust harm. Indeed, the settlements are
                        6   common patent settlement agreements. It is the enforcement of supposedly known
                        7   invalid claims (in this litigation) that Kingston complains of. E.g., Opp. at 15; Dkt.
                        8   No. 178 at 35 ¶52.
                        9          Kingston’s cited cases betray the weakness of its argument. In a situation
                       10   analogous to the situation here, Judge Pfaelzer applied Noerr-Pennington immunity
                       11   where a settlement agreement asked the PTO resolve a priority dispute in a certain
RUSS, AUGUST & KABAT




                       12   manner, and the PTO went on to issue a patent consistent with the request of the
                       13   settling parties: “the very anti-competitiveness of the agreement depended on the
                       14   government exercising its independent power to decide priority and issue the ...
                       15   patent.” MedImmune, Inc. v. Genentech, Inc., No. CV 03-2567MRP, 2003 WL
                       16   25550611, at *6 (C.D. Cal. Dec. 23, 2003). Judge Pfaelzer’s logic applies equally
                       17   here: it is the government activity (this litigation) that is purportedly causing antitrust
                       18   harm, not any of the settlement agreements themselves. Even if the settlement
                       19   agreements were the only purported cause of the antitrust harm (contrary to the
                       20   specific allegations in the counterclaims), Noerr-Pennington still applies as it did in
                       21   MedImmune. In such a case, the only potential antitrust harm is the dismissal of the
                       22   PTAB proceedings. But just as the parties cannot agree to compel the PTO to make
                       23   a priority determination or issue a patent, the parties cannot unilaterally agree to
                       24   dismiss an IPR proceeding. The PTAB has discretion whether to dismiss an IPR
                       25   proceeding, regardless of whether the parties request dismissal. 35 U.S.C. § 317(a);
                       26   see also, e.g., Rubicon Comms., LP v. Lego A/S, Case IPR2016-01187, Paper 100 at
                       27   2-3 (PTAB Dec. 14, 2017) (rejecting a joint motion to dismiss filed late in the
                       28   proceeding because the Board had already “decided the merits of the proceeding”
                                                                  3
                            SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                               AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 8 of 24 Page ID #:3225



                        1   and “the public’s interest in the status of the challenged claims”). Just as in
                        2   MedImmune, Noerr-Pennington immunity applies here because the agreements were
                        3   related to protected petitioning activity.1
                        4           Some of Kingston’s cited cases are readily distinguishable because they are
                        5   traditional “reverse-payment” settlements (in Hatch-Waxman pharmaceutical cases)
                        6   where the antitrust harm was the failure to pursue litigation, not the pursuit of
                        7   litigation as Kingston alleges here. In re Nexium (Esomeprazole) Antitrust Litig.,
                        8   968 F. Supp. 2d 367, 380-85 (D. Mass. 2013) (describing the alleged agreements as
                        9   preventing generic drug manufacturers from selling their generic drug); In re
                       10   Androgel Antitrust Litig. (No. II), No. 1:09-CV-955-TWT, 2014 WL 1600331, at *2
                       11   (N.D. Ga. Apr. 21, 2014) (same). As discussed below, the undisputed fact that the
RUSS, AUGUST & KABAT




                       12   settlement agreements do not prevent litigation is one of the reasons Kingston’s
                       13   allegations about a “reverse-payment” settlement must be rejected.
                       14           The other cases cited by Kingston are also readily distinguishable. In In re
                       15   Brand Name Prescription Drugs Antitrust Litig., 186 F.3d 781 (7th Cir. 1999), the
                       16   court addressed whether anti-competitive actions are immunized by the Noerr-
                       17   Pennington doctrine when the actions took place before the government authorized
                       18   the behavior. Id. at 789. In Toyo Tire & Rubber Co. v. Atturo Tire Corp., No. 14 C
                       19   0206, 2017 WL 1178224 (N.D. Ill. Mar. 30, 2017), the court addressed whether
                       20   provisions in a settlement agreement preventing the purchase and distribution of tires
                       21   was sufficiently related to an ITC investigation even though the investigation was
                       22   unrelated to the purchase and distribution of those tires. Id. at *5-6 (“It only makes
                       23   sense that the metes and bounds of core petitioning activity in the context of
                       24   litigation must be determined by reference to the parties and claims to the suit.”).
                       25   Kingston’s final case is about the interplay between the Noerr-Pennington doctrine
                       26
                       27   1 This is not like the pro forma petitioning activity, such as compulsory filings or
                            consent decrees, identified by Kingston. An IPR is dismissed only after the PTAB
                       28   affirmatively makes the decision that a dismissal is appropriate.
                                                                      4
                                SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                   AND AMENDED AFFIRMATIVE DEFENSE
                  Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 9 of 24 Page ID #:3226



                        1   and a consent decree, an issue that bears no relevance here. In re Lipitor Antitrust
                        2   Litig., 868 F.3d 231, 266 (3d Cir. 2017).
                        3           Accordingly, Noerr-Pennington immunity applies here, and Kingston’s
                        4   claims must be dismissed unless Kingston can establish this litigation is a “sham.”
                        5   Kingston has not made, and cannot make, such a case.
                        6           B.    Noerr-Pennington Immunity Requires Dismissal Of Kingston’s
                                          Antitrust Claims Because Kingston Has Not And Cannot Plead
                        7
                                          This Litigation Is Objectively Baseless
                        8
                                    In order to prove that the sham lawsuit exception to Noerr-Pennington
                        9
                            immunity applies, Kingston must show that this lawsuit is objectively baseless such
                       10
                            that no “objective litigant could conclude that the suit is reasonably calculated to
                       11
RUSS, AUGUST & KABAT




                            elicit a favor outcome.” Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus.,
                       12
                            Inc., 508 U.S. 49, 60-61 (1993) (hereinafter “PRE”); Nobelpharma AB v. Implant
                       13
                            Innovations, Inc., 141 F.3d 1059, 1072 (Fed. Cir. 1998) (a sham suit “must be ...
                       14
                            based on a theory of either infringement or invalidity that is objectively baseless”);
                       15
                            Duke Univ. v. Akorn, Inc., Case No. 3:18-cv-14035-BRM-TJB, 2019 WL 4410284,
                       16
                            at *8 (D.N.J. Sept. 16, 2019)2 (“[t]he assertion of claims in a patent whose validity
                       17
                            has not yet been litigated cannot be said to be ‘objectively baseless in the sense that
                       18
                            no reasonable litigant could realistically expect success on the merits”). A sham
                       19
                            litigation allegation is defeated merely by overcoming the low bar of probable cause,
                       20
                            which “requires no more than a reasonable belief that there is a chance that a claim
                       21
                            may be held valid upon adjudication.” PRE, 508 U.S. at 63 (emphasis added;
                       22
                            quotation marks and alteration indicators removed). Objective baselessness is judged
                       23
                            from the time the lawsuit was filed. In re Wellbutrin XL Antitrust Litig. Indirect
                       24
                            Purchaser Class, 868 F.3d 132, 148 (3d Cir. 2017) (citing PRE, 508 U.S. at 60 n.5);
                       25
                       26
                       27
                            2The slip opinion from Duke Univ. was cited in the Motion prior to the Westlaw cite
                       28   being available.
                                                                   5
                                SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                   AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 10 of 24 Page ID
                                                        #:3227


                        1    Duke Univ., 2019 WL 4410284, at *8. Kingston’s arguments regarding objective
                        2    baselessness fail for a number of reasons.3
                        3            First, Kingston’s arguments are grounded entirely in post-filing allegations.
                        4    Kingston has advanced no allegations in its antitrust claims or argument in the
                        5    Opposition that this suit, or any claim in this suit, was objectively baseless at the
                        6    time it was filed. In re Wellbutrin, 868 F.3d at 148. Nor could Kingston make any
                        7    such allegations because SPEX’s purported “knowledge” of invalidity did not arise
                        8    until years after this litigation was filed and after the conclusion of several inter
                        9    partes review proceedings.
                       10            Second, Kingston does not allege or argue that this suit in its entirety is
                       11    objectively baseless. For example, Kingston has advanced no allegations or
RUSS, AUGUST & KABAT




                       12    arguments that SPEX’s allegations of infringement of the ’802 patent are objectively
                       13    baseless. As set forth in PRE and its progeny, the objective baselessness analysis
                       14    evaluates the merits of the suit in its entirety, not individual claims. E.g., PRE, 508
                       15    U.S. at 60 (“If an objective litigant could conclude that the suit is reasonably
                       16    calculated to elicit a favorable outcome, the suit is immunized under Noerr”);
                       17    Intellectual Ventures I LLC v. Capital One Fin. Corp., 280 F.Supp.3d 691, 714-15
                       18    (D. Md. 2017) (finding that Noerr-Pennington immunity applied in part by
                       19    analyzing all claims made in the litigation).
                       20            Third, Kingston is judicially estopped from making a showing of objective
                       21    baselessness because Kingston represented that it would not argue that the ’135
                       22    patent is objectively invalid, and the Court relied on Kingston’s admissions. Mot. at
                       23    11-14 (admitting, for example, that “Kingston will not be seeking to prove that
                       24    claims 55 and 57 are invalid based on the [sic] Harari and Anderson” (Dkt. No. 175,
                       25    at 9) (emphasis added)); Dkt. No. 177 at 3-5. But, particularly given the low bar of
                       26
                       27    3 The issue of objective baselessness may appropriately be decided at the 12(b)(6)
                             stage. Asahi Glass Co. v. Pentech Pharm, Inc., 289 F.Supp.2d 986, 993-995 (N.D.
                       28    Ill. 2003).
                                                                      6
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 11 of 24 Page ID
                                                        #:3228


                        1    probable cause to show that this suit is not objectively baseless, there is no way to
                        2    show that this litigation is objectively baseless without arguing that claims 55 and
                        3    57 of the ’135 patent are invalid, and thus no objective litigant would believe there
                        4    was even a reasonable chance of success. Indeed, Kingston tacitly agrees that it must
                        5    make this showing of invalidity as the majority of this section is dedicated to
                        6    Kingston’s arguments justifying its ability to show that claims 55 and 57 of the ’135
                        7    patent are invalid.
                        8          Kingston dismisses its previous admissions with two arguments. First,
                        9    contrary to its previous admissions, Kingston now argues that it did in fact plead that
                       10    SPEX’s claim as to the ’135 patent was objectively baseless by pointing at a single
                       11    allegation: “SPEX’s belief that these claims are invalid is objectively reasonable.”
RUSS, AUGUST & KABAT




                       12    Opp. at 10 (citing Dkt. No. 178 at 28-29 ¶29) (emphasis added). Even if Kingston’s
                       13    characterization of its allegation is taken as true, Kingston’s argument is irrelevant
                       14    because this allegation is only as to the ’135 patent, not the litigation itself. Further,
                       15    Kingston mischaracterizes its allegation. Setting aside that Kingston does not
                       16    expressly rely on this allegation in its antitrust claims, Kingston does not allege that
                       17    an objective litigant would reasonably believe that this lawsuit had no chance of
                       18    success, as is required by PRE. Instead, Kingston’s allegation is about the purported
                       19    reasonableness of SPEX’s subjective belief, an irrelevant allegation for this purpose.
                       20          Second, Kingston seeks to distance itself from its previous admissions and
                       21    representations to this Court by arguing that its statements were made only to show
                       22    that Kingston could make out a prima facie case of antitrust violations. Opp. at 11.
                       23    Kingston’s admissions were not, however, so limited. In fact, they were made to
                       24    overcome SPEX’s argument that the proposed amendment was futile because
                       25    Section 315 estoppel (as a result of Kingston’s unsuccessful IPR petition) estopped
                       26    Kingston from proving its allegations. Kingston made its statements to support its
                       27    argument that it could in fact prove its claims at trial (which require overcoming
                       28    Noerr-Pennington immunity), not simply that it could make a prima facie case as
                                                                  7
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 12 of 24 Page ID
                                                        #:3229


                        1    Kingston now argues. Dkt. No. 175 at 8-9 (“We next address SPEX’s flawed
                        2    assertion that the IPR statute bars Kingston from bringing anti-trust and patent
                        3    misuse counterclaims.”). Indeed, the Court relied on Kingston’s unconditional
                        4    admissions to reject SPEX’s argument that Section 315 estoppel rendered
                        5    Kingston’s new claims futile. Dkt. No. 177 at 3-5.
                        6            Kingston next argues that Section 315 estoppel does not apply to any
                        7    arguments regarding its antitrust claims because its “anti-trust claims do not arise ‘in
                        8    whole or in part’ under 28 U.S.C. § 1338.” Opp. at 11-12. Kingston is wrong. By the
                        9    very language relied on by Kingston, the application of 35 U.S.C. § 315(e) is judged
                       10    based on the entirety of the civil action, and not on the specific claims presented
                       11    therein as argued by Kingston; Section 315 estops certain invalidity arguments “in
RUSS, AUGUST & KABAT




                       12    a civil action arising in whole or in part under section 1338 of title 28.” 35 U.S.C. §
                       13    315(e) (emphasis added). As the Complaint shows, this is a civil action based on 28
                       14    U.S.C. § 1338. Dkt. No. 1 at ¶ 13 (“This Court has original jurisdiction over the
                       15    subject matter of this Complaint under 28 U.S.C. §§ 1331 and 1338(a)”); Dkt.
                       16    No.178 at ¶ 13 (“Kingston admits that this Court has subject matter jurisdiction for
                       17    a patent infringement action pursuant to 28 U.S.C. §§ 1331 and 1338(a)”). This
                       18    action is therefore brought at least in part under Section 1338. The fact that
                       19    Kingston’s antitrust claims do not arise under Section 1338 is irrelevant to the text
                       20    of Section 315.4 Section 315 estoppel therefore applies, and it prevents Kingston
                       21    from arguing that this litigation is objectively baseless.
                       22            Kingston also argues that Section 315 estoppel does not apply because
                       23    “rebutting a Noerr-Pennington defense is not the same as asserting ‘that the claim is
                       24
                       25
                             4 Section 315 estoppel would apply even if Kingston brought its counterclaims in a
                       26    separate action. As discussed above, Kingston’s purported antitrust harm is
                       27    grounded in SPEX’s ability to bring patent infringement actions in which federal
                             courts have original jurisdiction under Section 1338. Kingston’s claim would
                       28    therefore be based at least in part on Section 1338.
                                                                        8
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 13 of 24 Page ID
                                                        #:3230


                        1    invalid,’” and that differences between proving invalidity and objective baselessness
                        2    allow them to use prior art to which estoppel would otherwise apply. Opp. at 12-13.
                        3    Again, Kingston ignores the actual language of Section 315, which estops the mere
                        4    assertion of invalidity on certain prior art bases. 35 U.S.C. § 315(e)(2) (“the real
                        5    party in interest or privy of the petitioner, may not assert … that the claim is invalid”
                        6    (emphasis added)). In other words, Section 315 estops Kingston not only from
                        7    proving that the claims of the ’135 patent are invalid on certain bases in this
                        8    litigation, but it estops Kingston from even asserting those arguments. In order to
                        9    show that this litigation is objectively baseless, Kingston must assert that the ’135
                       10    patent is invalid based on prior art estopped by Section 315, and that there is no
                       11    chance that an objective litigant could reasonably believe otherwise.5 Kingston’s
RUSS, AUGUST & KABAT




                       12    argument is an obvious end-run around Section 315 estoppel.
                       13            Finally, Kingston argues that showing “objective baselessness” under PRE
                       14    means it only has to “prove that a reasonable person could expect that the claims
                       15    would be found invalid before the PTAB with its lower burden of proof.” Opp. at
                       16    12 (emphasis added). This is not true; the “objective baselessness” analysis refers to
                       17    this litigation (the purported “sham” limitation), requiring that Kingston show that
                       18    no objective litigant could reasonably believe that the ’135 patent was valid. See,
                       19    e.g., PRE, 508 U.S. at 60 (1993) (“If an objective litigant could conclude that the
                       20
                       21
                             5 Kingston analogizes to objectively reasonable beliefs in the context of willful
                       22    infringement to argue that it need not prove claims 55 and 57 invalid. It is of course
                             not relevant that an invalidity argument ultimately failed because that is always the
                       23
                             case when willfulness is considered (after a finding of infringement and no
                       24    invalidity). Kingston’s cited case shows, however, that it is necessary to show that
                       25    there was merit to the invalidity defense. See Carnegie Mellon Univ. v. Marvell Tech.
                             Grp., Ltd., 807 F.3d 1283, 1301 (Fed. Cir. 2015) (rejecting willfulness because
                       26    defendants’ “position on invalidity was substantial enough that our enhancement
                       27    standard is not met”). In any event, in light of the low bar for reasonableness set by
                             PRE, Kingston effectively needs to prove that the claims are invalid to show
                       28    objective unreasonableness here.
                                                                         9
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 14 of 24 Page ID
                                                        #:3231


                        1    suit is reasonably calculated to elicit a favorable outcome, the suit is immunized
                        2    under Noerr” (emphasis added)). Even if a ruling from the PTAB were relevant here,
                        3    an objective litigant would know that Kingston is time-barred from bringing
                        4    additional challenges at the PTAB (35 U.S.C. § 315(b)), and has already been
                        5    estopped from bringing the arguments on which the antitrust claims are based
                        6    (IPR2018-01002, Paper 12 at 9). The objective litigant would also be aware that the
                        7    PTAB had not yet reached a decision regarding the invalidity of the ’135 patent
                        8    claims because it would not have dismissed the previous IPR proceeding if it had.
                        9    35 U.S.C. § 317(a); Rubicon, Case IPR2016-01187, Paper 100 at 2-3 (an IPR
                       10    proceeding will not be dismissed if the Board has already “decided the merits of the
                       11    proceeding”). Kingston cannot show that an objective litigant would believe that
RUSS, AUGUST & KABAT




                       12    there was not even a chance that the PTAB would find the claims of the ’135 patent
                       13    not invalid.
                       14          Because of the presumption of validity and the clear and convincing standard,
                       15    the Federal Circuit has made clear that the bar is very high in order for Noerr-
                       16    Pennington immunity to be waived where the infringer is making arguments based
                       17    on invalidity, like Kingston does here:
                       18          it will be a rare case in which a patentee’s assertion of its patent in the
                                   face of a claim of invalidity will be so unreasonable as to support a
                       19
                                   claim that the patentee has engaged in sham litigation. Only if the
                       20          exacting standards of PRE are satisfied will the patentee lose its Noerr-
                                   Pennington immunity in that setting.
                       21
                             Tyco Healthcare Grp. LP v. Mut. Pharm. Co., 762 F.3d 1338, 1345-46 (Fed. Cir.
                       22
                             2014) (emphasis added) (rejecting argument that claim was objectively baseless
                       23
                             despite argument that prior art purportedly “clearly disclosed” the claimed
                       24
                             limitations). The basic facts supporting Kingston’s allegations here are a routine set
                       25
                             of facts that: a patent holder obtains a dismissal prior to Final Written Decision of
                       26
                             an instituted IPR brought by a first defendant, and a second defendant believes that
                       27
                             PTAB would have invalidated the claims had the PTAB filed a Final Written
                       28
                                                                       10
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 15 of 24 Page ID
                                                        #:3232


                        1    Decision. This is the not the “rare case” envisioned by the Federal Circuit where the
                        2    invalidity allegations are so unreasonable that they support a “sham” litigation
                        3    finding. This conclusion is made stronger by the facts applicable here that Kingston
                        4    is estopped from making its invalidity arguments both at the PTAB (as the PTAB
                        5    has already ruled) and in this litigation (pursuant to 35 U.S.C. § 315(e)(2)).
                        6            Further, an objective litigant could conclude that this suit is reasonably
                        7    calculated to elicit a favorable outcome, particularly with respect to the grounds on
                        8    which Kingston’s antitrust claims are based (invalidity of claims 55 and 57 of the
                        9    ’135 patent in light of Harari and Anderson). The PTAB has already found that
                       10    Kingston is estopped under Section 315(e)(1) from bringing invalidity arguments as
                       11    to Harari and Anderson, partly based on Kingston’s own admission that it knew of
RUSS, AUGUST & KABAT




                       12    Harari and Anderson prior to bringing its third IPR petition. IPR2018-01002, Paper
                       13    12 at 9. Kingston’s remaining invalidity arguments, to the extent not estopped by
                       14    Section 315, are normal, contested positions that are not sufficient to form a finding
                       15    of objective baselessness.6
                       16
                       17
                       18
                       19
                             6 The PTAB’s ’802 ruling, which Kingston also emphasizes, does not provide any
                       20    basis to conclude that no objective litigant could reasonably believe that the ’135
                             patent was valid. As Kingston acknowledges in the Opposition, the PTAB uses the
                       21
                             lower preponderance of the evidence standard. Even if Section 315 estoppel does
                       22    not apply to Kingston, in order to show invalidity here, Kingston has to show
                             invalidity under the stricter clear and convincing standard. The objective litigant
                       23
                             would also be aware of the fact that the decision not to oppose the PTAB’s
                       24    preliminary finding as to claims 38 and 39 of the ’802 patent was related to SPEX’s
                       25    litigation strategy, not SPEX admitting that any of the claims are in fact invalid,
                             particularly under the clear and convincing evidence standard. E.g.,
                       26    Case No. SACV-16-01799, May 14, 2018 hearing transcript at 30:9-10 (“We did
                       27    inform the PTAB that we are withdrawing Claims 38 and 39.”); IPR2018-00082,
                             Ex. 2006 at 10:14-22 (SPEX proposed to drop infringement allegations against
                       28    claims 38 and 39 of the ’802 patent).
                                                                      11
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 16 of 24 Page ID
                                                        #:3233


                        1          Accordingly, Kingston’s antitrust allegations must be dismissed with
                        2    prejudice because Kingston has not, and cannot, plead allegations to overcome
                        3    Noerr-Pennington immunity.
                        4    II.   KINGSTON HAS NOT PLED THAT SPEX ENTERED INTO AN
                                   AGREEMENT WITH ANTITRUST IMPLICATIONS
                        5
                                   A.     Kingston Has Failed To Plead That The Settlement Agreement Is
                        6                 A “Reverse-Payment” Settlement
                        7
                                   A “reverse-payment” settlement is an unusual type of settlement agreement
                        8
                             with specific requirements. “Payment in return for staying out of the market” is one
                        9
                             of the required elements. F.T.C. v. Actavis, Inc., 570 U.S. 136, 154 (2013) (emphasis
                       10
                             added). Indeed, the agreement requiring a competitor to stay out of the market was
                       11
                             one of the key anti-competitive effects of “reverse-payment” settlements that the
RUSS, AUGUST & KABAT




                       12
                             Supreme Court emphasized. Id. (“[P]ayment in return for staying out of the market—
                       13
                             simply keeps prices at patentee-set levels .... The patentee and the challenger gain;
                       14
                             the consumer loses.”). The factual situation here, as pled by Kingston, is directly
                       15
                             opposite to the situation addressed in Actavis and the litany of other “reverse-
                       16
                             payment” settlement cases cited by Kingston. The settlement agreements here allow
                       17
                             Western Digital, Toshiba and Apricorn to continue to sell their products, the
                       18
                             opposite of staying out of the market (Mot. at 19). See Actavis, Inc., 570 U.S. at 154
                       19
                             (the Supreme Court explaining that, like here, a settlement permitting entry into a
                       20
                             market creates, not harms, competition). Because Kingston has not and cannot plead
                       21
                             the essential “stay out of the market” requirement of a “reverse-payment” settlement,
                       22
                             its antitrust claims must be dismissed with prejudice.
                       23
                                   Kingston does not dispute that it cannot plead that the settlement agreements
                       24
                             bar Western Digital, Toshiba and Apricorn from selling their products. Instead,
                       25
                             Kingston argues that “SPEX’s argument … again confuses the factual contours of
                       26
                             the Actavis decision with its holding.” Opp. at 18-19. But Kingston only discusses
                       27
                             the notion as to whether Actavis requires monetary payments or not, a notion that
                       28
                                                                      12
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 17 of 24 Page ID
                                                        #:3234


                        1    Kingston’s own cited cases (which are persuasive authority at best) admit is disputed
                        2    among courts.7 E.g., In re Nexium (Esomeprazole) Antitrust Litig., 968 F. Supp. 2d
                        3    367, 391 (D. Mass. 2013) (“It is true that some courts have opted for a narrow
                        4    construal of the term ‘payment.’”); United Food & Commercial Workers Local 1776
                        5    & Participating Employers Health & Welfare Fund v. Teikoku Pharma USA, Inc.,
                        6    74 F.Supp.3d 1052, 1069 (N.D. Cal. 2014) (citing to two contrary cases but
                        7    disagreeing with them). The closest Kingston comes to addressing SPEX’s argument
                        8    is dismissing Asahi Glass Co. v. Pentech Pharm, Inc., 289 F.Supp.2d 986 (N.D. Ill.
                        9    2003) as no longer applying based on the conclusion of a single district court
                       10    opinion. Opp. at 19. At least one other district court has come to a different
                       11    conclusion. In re Actos End Payor Antitrust Litig., No. 13-CV-9244 RA, 2015 WL
RUSS, AUGUST & KABAT




                       12    5610752, at *14 (S.D.N.Y. Sept. 22, 2015) (quoting same portion of Asahi as SPEX
                       13    does in its motion). Furthermore, Kingston’s United Food case does not hold that
                       14    the portion of the case cited by SPEX is inaccurate under current law (it is not), and
                       15    the United Food district court factually distinguished the case. 74 F. Supp. 3d at
                       16    1068.
                       17            Kingston also argues that a “reverse-payment” settlement need not be in the
                       18    Hatch-Waxman context. Despite its argument, Kingston has failed to cite a single
                       19    case that finds the existence of a “reverse-payment” settlement outside of the Hatch-
                       20    Waxman context. Instead, Kingston argues based on general principles about the
                       21    “rule of reason” and that patent settlement agreements are not per se immune from
                       22    antitrust considerations. Opp. at 15-16. Kingston’s argument is a red herring.
                       23    Kingston’s antitrust allegations are based on the settlement agreement being a
                       24    specific type of settlement agreement: a “reverse-payment” settlement. E.g., Dkt.
                       25    No. 178 at 32 ¶38, 33-34 ¶45; Opp. at 8 (“Kingston alleges that SPEX violated
                       26
                       27    7 For the reasons detailed in the Motion, and to the extent necessary, this Court
                             should find that monetary payments are necessary to incur potential antitrust
                       28    concerns of a “reverse-payment” settlement.
                                                                    13
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 18 of 24 Page ID
                                                        #:3235


                        1    section 1 of the Sherman Anti-Trust Act … by entered into an illegal reverse
                        2    settlement”) (emphasis added)). Thus, the relevant question (and the question
                        3    addressed in the Motion) is whether Kingston has adequately pled a “reverse-
                        4    payment” settlement under Actavis even though this is not a Hatch-Waxman
                        5    litigation. The Supreme Court itself acknowledged that it is unlikely that “reverse-
                        6    payment” settlement agreements can exist outside of the pharmaceutical/Hatch-
                        7    Waxman context: “Apparently most if not all reverse payment settlement
                        8    agreements arise in the context of the pharmaceutical drug regulation, and
                        9    specifically [in the Hatch-Waxman context].” Actavis, 570 U.S. at 141 (emphasis
                       10    added). The Federal Circuit has affirmed that Actavis applies to a unique type of
                       11    agreement that arises only in the Hatch-Waxman context. Industrial Models, Inc. v.
RUSS, AUGUST & KABAT




                       12    SNF, Inc., 716 Fed. Appx. 949, 957 (Fed. Cir. 2017) (“Actavis ... limited its holding
                       13    to particular types of settlement agreements in the context of the Hatch-Waxman
                       14    drug-regulatory framework.”).8 Indeed, the circumstances of a Hatch-Waxman
                       15    litigation (as discussed in the Motion and in Actavis) are such that neither party has
                       16    been able to locate a single case finding a “reverse-payment” settlement outside of
                       17    the pharmaceutical context. Because Kingston has not and cannot plead that this is
                       18    a pharmaceutical action, a Hatch-Waxman action, or that the unique incentives
                       19    associated with a Hatch-Waxman action are present here, this is yet another basis to
                       20    dismiss Kingston’s antitrust claims with prejudice.9
                       21
                       22    8  Kingston argues that reliance on Industrial Models is inappropriate by
                             mischaracterizing SPEX’s argument as saying that only settlement agreements in the
                       23
                             Hatch-Waxman context can be anti-competitive. Opp. at 17-18. SPEX does not
                       24    make such an argument. Instead, SPEX cites Industrial Models to support its
                       25    argument that the Federal Circuit agrees that the “reverse-payment” settlements
                             addressed in Actavis are limited to the pharmaceutical/Hatch-Waxman context.
                       26    9 In Footnote 5 of the Opposition, Kingston argues that the settlement agreement

                       27    “does not increase competition in the marketplace as SPEX continues to assert the
                             ’802 patent.” Kingston’s argument contradicts its antitrust claims as pled. Kingston
                       28    pleads harm because license fees for the ’135 patent SPEX will create “significant
                                                                      14
                                 SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                    AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 19 of 24 Page ID
                                                        #:3236


                        1          Kingston’s inability to successfully plead a “reverse-payment” settlement, a
                        2    key feature of its antitrust claims, is another reason to dismiss Kingston’s antitrust
                        3    claims.
                        4          B.     Kingston’s Handgards Allegations Must Be Dismissed Because
                                          They Are Not Consistent With Handgards
                        5
                        6          Kingston argues the Motion should be denied because SPEX did not address
                        7    Kingston’s allegations regarding Handgards. Opp. at 15. This is not true, as SPEX
                        8    discussed these allegations in Footnote 2 of the Motion. Kingston relies on
                        9    Handgards, Inc. v. Ethicon, Inc., 601 F.2d 986, 993 (9th Cir. 1979) (“Hangards I”)
                       10    for the allegation that the settlement agreements are purportedly improper solely
                       11    because of SPEX’s purported improper subjective intent. Dkt. No. 178 at 31-32 ¶31
RUSS, AUGUST & KABAT




                       12    (pleading agreements “entered into … with the sole purpose of freeing it to assert
                       13    claims … constitute an illegal restraint on trade.”). As addressed in the Motion,
                       14    Kingston’s allegations regarding Handgards do not support a claim for relief
                       15    because a later appeal in the same case recognized that objective baselessness needed
                       16    to be determined before subjective intent became relevant. Handgards Inc. v.
                       17    Ethicon, Inc., 743 F.2d 1282, 1298 (9th Cir. 1984) (“Handgards II”) (“The district
                       18    court instructed the jury that first it had to determine the invalidity of the patent on
                       19    the basis of a particular defense and only then could it determine whether Ethicon
                       20    knew the patent was invalid on the basis of that defense.”) (emphasis added)).
                       21    Further, to the extent Handgards I could be interpreted as holding that only
                       22
                             price burden, causing price increases.” Dkt. No. 178-79 ¶40. Indeed, Kingston
                       23
                             alleges the monetary component of a “reverse-payment” settlement by pointing out
                       24    the fact that Western Digital, Apricorn and Toshiba were given free licenses to the
                       25    ’135 patent purportedly equivalent to ten million dollars. Id. at 21 ¶3. By Kingston’s
                             own logic, the settlement agreement must increase competition because Western
                       26    Digital, Toshiba and Apricorn are not subject to the “significant price burden,
                       27    causing price increases.” Regardless, it certainly does not prevent entry into a
                             market, as required by Actavis to be a potentially illegal “reverse-payment”
                       28    settlement.
                                                                      15
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 20 of 24 Page ID
                                                        #:3237


                        1    subjective intent is relevant in an antitrust analysis, Handgards I was decided years
                        2    before PRE set out the objective and subjective prongs of the sham litigation
                        3    exception inquiry. Any such holding was abrogated by the Supreme Court’s PRE
                        4    holding.
                        5    III.   KINGSTON HAS NOT ADEQUATELY PLED PATENT
                                    MISUSE
                        6
                        7           Kingston’s patent misuse affirmative defense and counterclaim should be
                        8    dismissed because it has not pled a cognizable claim for patent misuse under C.R.
                        9    Bard, Inc. v. M3 Systems, Inc., 157 F.3d 1340, 1373 (Fed. Cir. 1998). Kingston’s
                       10    actual allegation of patent misuse is a single paragraph alleging patent misuse
                       11    because SPEX has “maintain[ed] its allegations of infringement of claims 55 and 57
RUSS, AUGUST & KABAT




                       12    of the ’135 patent, knowing these claims to be invalid.” Dkt. No. 178 at 34-35 ¶49;
                       13    17; see also Dkt No. 172-1 at 15 (“Kingston properly states a claim for patent misuse
                       14    by pleading that SPEX has engaged in bad faith litigation … by attempting to enforce
                       15    and seek licensing fees of claims it knows to be invalid.”). This is precisely the type
                       16    of patent misuse claim rejected by the Federal Circuit in C.R. Bard.
                       17           Kingston offers two responses, neither of which is persuasive. First, Kingston
                       18    argues that C.R. Bard and its progeny are not applicable here because the allegation
                       19    that “SPEX’s belief in invalidity was objectively reasonable” is enough to overcome
                       20    Noerr-Pennington immunity. Opp. at 21. As shown above, Kingston’s allegation is
                       21    not consistent with the analysis set forth by PRE, and further Kingston cannot plead
                       22    facts sufficient to overcome Noerr-Pennington immunity.
                       23           Second, Kingston argues that it has pled a “laundry-list of bad acts,” and
                       24    “extensive gamesmanship,” “including entering into a settlement agreement.” Opp.
                       25    at 21-22. Kingston notably fails to cite to its patent misuse claims, or any portion of
                       26    its Answer and Counterclaims, to identify this “laundry-list of bad acts” supposedly
                       27    supporting its patent misuse claim. The only purported “bad act” expressly
                       28    mentioned in its counterclaim and affirmative defense is the bare allegation of
                                                                   16
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 21 of 24 Page ID
                                                        #:3238


                        1    purportedly improperly maintaining SPEX’s claims as to the ’135 patent (Dkt. No.
                        2    178 at 34-35 ¶49, 17), an allegation that not even Kingston disputes has been found
                        3    by the Federal Circuit to be insufficient. Kingston also fails to explain how these
                        4    unidentified purported “bad acts” were not reasonably within the patent grant.
                        5    Indeed, the only additional purported “bad act” identified by Kingston in its
                        6    Opposition is “entering into a settlement agreement,” which is a common occurrence
                        7    that is without a doubt reasonably within the patent grant.
                        8          Indeed, Kingston cannot even prove its claim that maintaining this action is
                        9    improper because of SPEX’s purported “knowledge” that claims 55 and 57 of the
                       10    ’135 patent are invalid in light of Harari and Anderson. Kingston’s claim is based
                       11    on the purported fact that the ’135 patent is, in fact, invalid. Dkt. No. 178 at 34-35
RUSS, AUGUST & KABAT




                       12    ¶49 (pleading that “[o]nly valid patents confer a right to exclusivity” (quotation
                       13    marks and alternation markings removed)). In order to prove this pre-requisite fact
                       14    at trial, Kingston must show that the ’135 patent is invalid pursuant to Harari and
                       15    Anderson. But Kingston is estopped from making this argument pursuant to
                       16    Section 315 because Kingston has already admitted it was aware of both Harari and
                       17    Anderson prior to its unsuccessful IPR petition. IPR2018-00084, Paper 40 at 8-9
                       18    (“we determine Petitioner is estopped from requesting or maintaining this Petition
                       19    based on Harari, Anderson, and Dumas—references that reasonably could have been
                       20    raised in its earlier petition in Case IPR2017-01021 or contemporaneously in a
                       21    sibling petition”).
                       22          Kingston has also failed to show how it properly pled the “improper purpose”
                       23    requirement for patent misuse. Indeed, Kingston’s cited cases highlight Kingston’s
                       24    deficient pleading. Kingston must plead more than a “laundry-list” of purported “bad
                       25    acts.” “Improper purpose” requires a showing that the “goal [of SPEX’s purportedly
                       26    improper action] is not to win a favorable judgment, but to harass a competitor and
                       27    deter others from competition, by engaging the litigation process itself, regardless of
                       28    the outcome.” Glaverbel Societe Anonyme v. Northlake Mktg. & Supply, Inc., 45
                                                                  17
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 22 of 24 Page ID
                                                        #:3239


                        1    F.3d 1550, 1558 (Fed. Cir. 1995). An example of such an improper purpose is where
                        2    a patentee with a ninety percent market share engages in litigation and threatening
                        3    customer letters to harass a competitor and its customers. Nalco Co. v. Turner
                        4    Designs, Inc., No. 13-CV-02727 NC, 2014 WL 645365, at *12 (N.D. Cal. Feb. 19,
                        5    2014). There are no such facts here, and Kingston makes no such allegations in its
                        6    claim or affirmative defense. Even considering Kingston’s Answer and
                        7    Counterclaims in their entirety, SPEX’s purported improper action (seeking
                        8    judgment in this action despite purportedly “knowing” the ’135 patent is invalid) is
                        9    dependent on winning a favorable judgment (Kingston being “forced to pay a royalty
                       10    to SPEX”), not the litigation process itself as required by Glaverbel. E.g., Dkt. No.
                       11    178 at 24 ¶18. Kingston has no allegations as to show the continuation of the
RUSS, AUGUST & KABAT




                       12    litigation itself, regardless of outcome, is beneficial to SPEX.
                       13          Kingston’s patent misuse counterclaim and affirmative defense should
                       14    therefore be denied.
                       15    IV.   CONCLUSION
                       16          The Court should dismiss all of Kingston’s Counterclaims, as well as its
                       17    Eleventh Affirmative Defense, with prejudice because Kingston has not and cannot
                       18    plead sufficient facts to maintain its claims. Kingston’s antitrust claims (Sherman
                       19    Act, Cartwright Act, and California Business & Professions Code claims) are
                       20    grounded in petitioning activity (the maintenance of this lawsuit), and are therefore
                       21    immunized from liability pursuant to the Noerr-Pennington doctrine. Federal Circuit
                       22    precedent shows that Kingston’s patent misuse counterclaim and affirmative defense
                       23    are similarly immunized from liability pursuant to the Noerr-Pennington doctrine,
                       24    and that the patent misuse defense must also be dismissed because Kingston has
                       25    failed to plead the second, “improper purpose” prong of the claim.
                       26
                       27
                       28
                                                                       18
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 23 of 24 Page ID
                                                        #:3240


                        1
                        2     Dated: November 11, 2019        Respectfully submitted,
                        3                                     RUSS AUGUST & KABAT
                        4                                     By:    /s/ Paul A. Kroeger
                                                                     Paul A. Kroeger
                        5
                                                              Marc A. Fenster, SBN 181067
                        6                                     Benjamin T. Wang, SBN 228712
                                                              Andrew D. Weiss, SBN 232974
                        7                                     Paul A. Kroeger, SBN 229074
                                                              12424 Wilshire Boulevard, 12th Floor
                        8                                     Los Angeles, California 90025
                                                              Tel: (310) 826-7474
                        9                                     Fax: (310) 826-6991
                                                              Email: mfenster@raklaw.com
                       10                                     Email: bwang@raklaw.com
                                                              Email: aweiss@raklaw.com
                       11                                     Email: pkroeger@raklaw.com
RUSS, AUGUST & KABAT




                       12                                     Attorneys for Plaintiff
                       13                                     SPEX Technologies, Inc.

                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    19
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
                       Case 8:16-cv-01790-JVS-AGR Document 190 Filed 11/11/19 Page 24 of 24 Page ID
                                                        #:3241


                        1                            CERTIFICATE OF SERVICE
                        2          I hereby certify pursuant to the Federal Rules of Civil Procedure and LR 5-3
                        3    and 5-4 that PLAINTIFF SPEX TECHNOLOGIES, INC.’S REPLY IN
                        4    SUPPORT OF ITS MOTION TO DISMISS COUNTERCLAIMS AND
                        5    AFFIRMATIVE DEFENSE OF PATENT MISUSE PURSUANT TO RULE
                        6    12(B)(6) was served upon the attorney(s) of record for each party through the ECF
                        7    system as identified on the Notice of Electronic Filing on November 11, 2019.
                        8
                        9    DATED: November 11, 2019
                       10                                                /s/ Paul A. Kroeger
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    20
                              SPEX’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS
                                                 AND AMENDED AFFIRMATIVE DEFENSE
